Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 17, 19, 24, 26, 29, 30 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1).


1. KHORYAEV teaches a method for wireless communications, comprising: identifying, by a first wireless device in a vehicle-to-everything system, a data packet for transmission to a second wireless device in the vehicle-to-everything system [par 0032, As shown by FIG. 2, V2V transmissions may be delivered to proximate UEs 105 within a target V2V communication range RT (also referred to as "target communication range RT" and the like). The target communication range RT may be smaller in comparison to an actual communication range RC. In embodiments, the size of the target communication range RT may be based on a distance at which a V2V message can be delivered due to channel propagation conditions, link budget, radio distance, and/or other like factors. Example embodiments provide spectrum resource selection procedures that allow a transmitting UE 105 to transmit V2V messages to receiving UEs 105 within the target communication range RT], the data packet associated with a first latency type [par 0069, In addition, many V2V applications require relatively low latency for packet delivery within the target communication range RT of a transmitting UE 105. In some deployment scenarios, V2V applications may have very strict end-to-end latency constraints TL, for example 100 ms or less]; identifying a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource window, wherein a size of the resource window is based at least in part on the first latency type [par 0068, TDM deployment where the average vehicle length is 5 meters and the spatial isolation range RI is 900 meters, then 180 time resources may be needed to meet the reliability criteria. Assuming that each time resource occupies 1 ms (for example, one transmission time interval (TTI) in LTE systems), a latency requirement of 100 ms may not be satisfied with such time granularity. Therefore, instead of using hard or permanent geo-resource partitioning, in various embodiments, the spectrum resources and/or GSR 510 sizes/shapes may be partitioned or determined dynamically based on traffic density (for example, a number of occupied GSRs 510, a number of UEs 105 occupying each GSR 510, and the like), load conditions (for example, a number of V2V transmissions being transmitted or being schedule for transmission), and/or other like criteria]; selecting, from the set of candidate transmission time intervals, a set of transmission time intervals for the transmission of the data packet based at least in part on the resource window and a set par 0037, 0069, To autonomously select RF spectrum resources, each UE 105 may be capable of synchronizing itself with a synchronization source, which may be indicated to the UEs 105 in a geo-information configuration. The synchronization source may provide a timing reference, which may be used to organize V2V communications (in time and frequency) across the network 100 or a portion of the network 100. Synchronizing the V2V communications across the network 100 or a portion of the network 100 may be used for enhanced resource allocation mechanisms based on partitioning overall spectrum resources on time-frequency sub-channels common across UEs 105 that can be selected for transmission to reduce co-channel interference, collisions, and in-band emissions issues. Therefore, in various embodiments, the time granularity .DELTA.t and the number of time resources NT may be selected such that .DELTA.tNT is less than the latency requirement TL to satisfy the latency requirements for various V2V applications]; and transmitting the data packet to the second wireless device using the set of transmission time intervals [par 0076, The individual UEs 105 may then use the geo-information to select an appropriate spectrum resource for transmission. Further, in embodiments where the UEs 105 provide the geo-information reports to an eNB 110, the geo-information of each UE 105 may be used by an eNB 110 to reallocate spectrum resources to GSRs 510, re-partition a geographic region into GSRs 510 of different shapes or sizes, adjust the length or timing of the geo-information update period Tgeo_update, and/or make other service parameter adjustments]


2. KHORYAEV describes the method of claim 1, further comprising: determining the size of the resource window based at least in part on the first latency type, an initial transmission of the data packet, a retransmission of the data packet, a capability of the first wireless device, a soft buffer of the second wireless device, or any combination thereof [par 0068, Assuming that each time resource occupies 1 ms (for example, one transmission time interval (TTI) in LTE systems), a latency requirement of 100 ms may not be satisfied with such time granularity. Therefore, instead of using hard or permanent geo-resource partitioning, in various embodiments, the spectrum resources and/or GSR 510 sizes/shapes may be partitioned or determined dynamically based on traffic density (for example, a number of occupied GSRs 510, a number of UEs 105 occupying each GSR 510, and the like), load conditions (for example, a number of V2V transmissions being transmitted or being schedule for transmission), and/or other like criteria].

3. KHORYAEV illustrates the method of claim 1, further comprising: receiving a control channel from the second wireless device or another wireless device in the vehicle-to-everything system [par 0032, 0111, The target communication range RT may be smaller in comparison to an actual communication range RC. In embodiments, the size of the target communication range RT may be based on a distance at which a V2V message can be delivered due to channel propagation conditions, link budget, radio distance, and/or other like factors. Example embodiments provide spectrum resource selection procedures that allow a transmitting UE 105 to transmit V2V messages to receiving UEs 105 within the target communication range RT. The spectrum resource selection procedures of the example embodiments may help avoid half-duplex and co-channel interference. In embodiments, the third message may be provided to the UE 105-1 using physical layer signaling (for example, sidelink control information signaling), MAC, RRC or SIB signaling as discussed previously. The third message may be generated and encoded in a similar manner as discussed previously with regard to operation 1005, and the third message may be transmitted to the UE 105-1 in a same or similar manner as discussed above with regard to operation 1010]; and determining the set of reserved resources for other wireless devices in the vehicle-to-everything system based at least in part on the control channel [par 0060, 0149, The allocation may be for selection of a set of the RF spectrum resources for the one or more V2V sidelink transmissions by the UE based on a position of the UE relative to positions of the plurality of GRPs and positions of the plurality of RRPs. Wherein the message is to indicate the allocation of spectrum resources to each GSR, wherein the allocation is for selection of a set of the spectrum resources for the one or more V2V sidelink transmissions by the UE based on a GSR of the plurality of GSRs in which the UE is located].


4. KHORYAEV demonstrates  the method of claim 1, further comprising: maintaining, by the first wireless device, a map of the set of reserved resources for other wireless devices in the vehicle-to-everything system [par 0064, The grid 505 may be mapped to the resource allocation scheme 400-2 (shown and described with regard to FIG. 4) such that each GSR 510 is mapped to a time-frequency spectrum resource 410 having a time granularity .DELTA.t and a frequency granularity .DELTA.f (also shown and described with regard to FIG. 4). Although FIG. 4 shows a one-to-one mapping, other types of mappings, such as one-to-many, many-to-one or many-to-many can be used in other embodiments. In some embodiments, spatial reuse may provide multiple spatially isolated geo-sub regions that can be mapped to the same spectrum resource(s)].


7. KHORYAEV creates the method of claim 1, wherein selecting the set of transmission time intervals comprises: randomly selecting unoccupied transmission time intervals from the set of candidate transmission time intervals [par 0093, In embodiments where the fallback operation includes performing a medium sensing operation or performing a random selection procedure, process 800 may end once an unoccupied channel is selected]

9.  KHORYAEV provides the method of claim 1, wherein selecting the set of transmission time intervals comprises: selecting unoccupied resources based at least in part on a size of the data packet [par 0070, In other words, the ratio of energy (calculated as the product of time granularity of transmission resource on received power .DELTA.tPRX) per information bit of the packet size L to noise power spectral density (NO) should exceed the signal-to-noise ratio (SNR) per information bit that is required to meet PER requirement for given packet size. A required link budget may be calculated using equation 2 below]


17. KHORYAEV describes a method for wireless communications, comprising: identifying, by a first wireless device in a vehicle-to-everything system, a data packet for transmission to a second wireless device in the vehicle-to-everything system [par 0032, As shown by FIG. 2, V2V transmissions may be delivered to proximate UEs 105 within a target V2V communication range RT (also referred to as "target communication range RT" and the like). The target communication range RT may be smaller in comparison to an actual communication range RC. In embodiments, the size of the target communication range RT may be based on a distance at which a V2V message can be delivered due to channel propagation conditions, link budget, radio distance, and/or other like factors. Example embodiments provide spectrum resource selection procedures that allow a transmitting UE 105 to transmit V2V messages to receiving UEs 105 within the target communication range RT]; transmitting the data packet to the second wireless device via a set of transmission time intervals based at least in part on a resource window and a latency type associated with the data packet[par 0069, 0095, In addition, many V2V applications require relatively low latency for packet delivery within the target communication range RT of a transmitting UE 105. In some deployment scenarios, V2V applications may have very strict end-to-end latency constraints TL, for example 100 ms or less];; selecting, at a time of the transmission of the data packet, a set of reserved resources for transmission of a second data packet based at least in part on a second resource window and a second latency type associated with the second data packet [par 0037, 0069, To autonomously select RF spectrum resources, each UE 105 may be capable of synchronizing itself with a synchronization source, which may be indicated to the UEs 105 in a geo-information configuration. The synchronization source may provide a timing reference, which may be used to organize V2V communications (in time and frequency) across the network 100 or a portion of the network 100. Synchronizing the V2V communications across the network 100 or a portion of the network 100 may be used for enhanced resource allocation mechanisms based on partitioning overall spectrum resources on time-frequency sub-channels common across UEs 105 that can be selected for transmission to reduce co-channel interference, collisions, and in-band emissions issues. Therefore, in various embodiments, the time granularity .DELTA.t and the number of time resources NT may be selected such that .DELTA.tNT is less than the latency requirement TL to satisfy the latency requirements for various V2V applications]; and transmitting a reservation indication that conveys the set of reserved resources for the transmission of the second data packet [par 0076, The individual UEs 105 may then use the geo-information to select an appropriate spectrum resource for transmission. Further, in embodiments where the UEs 105 provide the geo-information reports to an eNB 110, the geo-information of each UE 105 may be used by an eNB 110 to reallocate spectrum resources to GSRs 510, re-partition a geographic region into GSRs 510 of different shapes or sizes, adjust the length or timing of the geo-information update period Tgeo_update, and/or make other service parameter adjustments]

19.  KHORYAEV create the method of claim 17, further comprising: encoding the data packet across a set of frequency resources based at least in part on a link budget for par 0070, Furthermore, some V2V applications may require a specific link budget or require a receiving UE 105 to be within a predetermined target communication range RT of a transmitting UE 105. Therefore, in various embodiments, there may be an additional boundary equation determining a link budget of transmission]


24. KHORYAEV defines the method of claim 17, wherein selecting the set of reserved resources comprises: randomly selecting unoccupied transmission time intervals from the set of transmission time intervals [par 0093, In embodiments where the fallback operation includes performing a medium sensing operation or performing a random selection procedure, process 800 may end once an unoccupied channel is selected]

26. KHORYAEV provides the method of claim 17, wherein selecting the set of reserved resources comprises: selecting unoccupied resources based at least in part on a size of the second data packet [par 0070, In other words, the ratio of energy (calculated as the product of time granularity of transmission resource on received power .DELTA.tPRX) per information bit of the packet size L to noise power spectral density (NO) should exceed the signal-to-noise ratio (SNR) per information bit that is required to meet PER requirement for given packet size. A required link budget may be calculated using equation 2 below]


29. KHORYAEV teaches  an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: identify [par 0113], by a first wireless device in a vehicle-to-everything system, a data packet for transmission to a second wireless device in the vehicle-to-everything system, the data packet associated with a first latency type [par 0032, As shown by FIG. 2, V2V transmissions may be delivered to proximate UEs 105 within a target V2V communication range RT (also referred to as "target communication range RT" and the like). The target communication range RT may be smaller in comparison to an actual communication range RC. In embodiments, the size of the target communication range RT may be based on a distance at which a V2V message can be delivered due to channel propagation conditions, link budget, radio distance, and/or other like factors. Example embodiments provide spectrum resource selection procedures that allow a transmitting UE 105 to transmit V2V messages to receiving UEs 105 within the target communication range RT]; identify a set of candidate transmission time intervals for the transmission of the data packet based at least in part on a resource window, wherein a size of the resource window is based at least in part on the first latency type [par 0082-0084, Resource allocation scheme 600 shows an association of reference geographic points with reference spectrum resources represented by synchronous time intervals and frequency allocations]; select, from the set of candidate transmission time intervals, a set of transmission time intervals for the transmission of the data packet based at least in part on the resource window and a set of reserved resources for other par 0037, 0069, To autonomously select RF spectrum resources, each UE 105 may be capable of synchronizing itself with a synchronization source, which may be indicated to the UEs 105 in a geo-information configuration. The synchronization source may provide a timing reference, which may be used to organize V2V communications (in time and frequency) across the network 100 or a portion of the network 100. Synchronizing the V2V communications across the network 100 or a portion of the network 100 may be used for enhanced resource allocation mechanisms based on partitioning overall spectrum resources on time-frequency sub-channels common across UEs 105 that can be selected for transmission to reduce co-channel interference, collisions, and in-band emissions issues. Therefore, in various embodiments, the time granularity .DELTA.t and the number of time resources NT may be selected such that .DELTA.tNT is less than the latency requirement TL to satisfy the latency requirements for various V2V applications]; and transmit the data packet to the second wireless device using the set of transmission time intervals [par 0076, The individual UEs 105 may then use the geo-information to select an appropriate spectrum resource for transmission. Further, in embodiments where the UEs 105 provide the geo-information reports to an eNB 110, the geo-information of each UE 105 may be used by an eNB 110 to reallocate spectrum resources to GSRs 510, re-partition a geographic region into GSRs 510 of different shapes or sizes, adjust the length or timing of the geo-information update period Tgeo_update, and/or make other service parameter adjustments].



30. KHORYAEV disclose an apparatus for wireless communications, comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to identify, by a first wireless device in a vehicle-to-everything system[par 0032, As shown by FIG. 2, V2V transmissions may be delivered to proximate UEs 105 within a target V2V communication range RT (also referred to as "target communication range RT" and the like). The target communication range RT may be smaller in comparison to an actual communication range RC. In embodiments, the size of the target communication range RT may be based on a distance at which a V2V message can be delivered due to channel propagation conditions, link budget, radio distance, and/or other like factors. Example embodiments provide spectrum resource selection procedures that allow a transmitting UE 105 to transmit V2V messages to receiving UEs 105 within the target communication range RT], a data packet for transmission to a second wireless device in the vehicle-to-everything system; transmit the data packet to the second wireless device via a set of transmission time intervals based at least in part on a resource window and a latency type associated with the data packet [par 0069, 0095, In addition, many V2V applications require relatively low latency for packet delivery within the target communication range RT of a transmitting UE 105. In some deployment scenarios, V2V applications may have very strict end-to-end latency constraints TL, for example 100 ms or less. When the second message is to be transmitted to one or more other UEs, the second message may be V2V message. When the second message is to be transmitted to an eNB, the second message may be a layer 3 (L3), layer 2 (L2), or layer par 0037, 0069, To autonomously select RF spectrum resources, each UE 105 may be capable of synchronizing itself with a synchronization source, which may be indicated to the UEs 105 in a geo-information configuration. The synchronization source may provide a timing reference, which may be used to organize V2V communications (in time and frequency) across the network 100 or a portion of the network 100. Synchronizing the V2V communications across the network 100 or a portion of the network 100 may be used for enhanced resource allocation mechanisms based on partitioning overall spectrum resources on time-frequency sub-channels common across UEs 105 that can be selected for transmission to reduce co-channel interference, collisions, and in-band emissions issues. Therefore, in various embodiments, the time granularity .DELTA.t and the number of time resources NT may be selected such that .DELTA.tNT is less than the latency requirement TL to satisfy the latency requirements for various V2V applications]; and transmit a reservation indication that conveys the set of reserved resources for the transmission of the second data packet [par 0076, The individual UEs 105 may then use the geo-information to select an appropriate spectrum resource for transmission. Further, in embodiments where the UEs 105 provide the geo-information reports to an eNB 110, the geo-information of each UE 105 may be used by an eNB 110 to reallocate spectrum resources to GSRs 510, re-partition a geographic region into GSRs 510 of different shapes or sizes, adjust the length or timing of the geo-information update period Tgeo_update, and/or make other service parameter adjustments]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 10, 11, 12, 13, 23, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1) in view of Rajagopal et al. (U.S. Pub No. 2017/0188391 A1).



5. KHORYAEV creates the method of claim 1, KHORYAEV fail to show wherein the set of transmission time intervals selected for the transmission of the data packet exclude the set of reserved resources for other wireless devices in the vehicle-to-everything system.
 	In an analogous art Rajagopal show wherein the set of transmission time intervals selected for the transmission of the data packet exclude the set of reserved par 0248, the semi-persistent transmission of SA and data 2200 comprises resources excluded based on sensing 2205 of resource blocks 2201 and resource blocks for semi-persistent transmission 2210. As the number of occupied]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.

6.  KHORYAEV disclose the method of claim 1, KHORYAEV fail to show wherein selecting the set of transmission time intervals comprises: selecting an earliest unoccupied resource from the set of candidate transmission time intervals 
 	In an analogous art Rajagopal show wherein selecting the set of transmission time intervals comprises: selecting an earliest unoccupied resource from the set of candidate transmission time intervals [par 0198, If the energy in a RB group exceeds a threshold m, those RBs are identified as unavailable. The transmitting UE can then select resources starting from the first RB group identified as available in the sorted list for transmission. Thus, the UE measures and ranks the remaining PSSCH resources based on total received energy and selects a subset]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


 	In an analogous Rajagopal show wherein selecting the set of transmission time intervals comprises: selecting resources reserved for use by other wireless devices and associated with traffic having a lower priority than the data packet [par 0197, UEs transmitting higher priority traffic may be first excluded for transmission by low priority users. This implies that packets with different priorities can be transmitted on the same resource pool. The priority indication in the SCI can be determined based on different scrambling, for example, for low and high priority traffic or can be explicitly indicated. Energy based sensing is then performed on the remaining potential RB groups and the RB groups are sorted again based on the energy measurement]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


11. KHORYAEV and Rajagopal defines the method of claim 10, KHORYAEV fail to show further comprising: receiving a reservation indication from at least one other wireless device, the reservation indication indicating a set of resources reserved for the at least one other wireless device; 
par 0206, The receiving UE for sensing uses this field to identify the resources being reserved for future transmissions and avoids those resources in the UE's resource allocation and selection procedures. The value `e-d` can then be indicated in the SCI by 4 bits to represent numbers between 0 and 10. Value 0 can indicate no next transmission (e.g., ending current periodic traffic or aperiodic traffic), Value 1 can indicate next transmission is at 100 ms, and Value 10 indicates next transmission is at 1 sec]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.
 	KHORYAEV show determining a signal strength of the reservation indication, wherein the resources are selected from the set of resources based at least in part on the signal strength [par 0103, UE 105-1 may utilize signaling information to determine the proximity of other UEs 105, determine a number of UEs 105, and traffic demands in an area surrounding the UE 105-1. For example, in some embodiments, the central processing circuitry of the UE 105-1 may perform an RSSI calculation of one or more signals broadcasted by the other UEs 105 and determine a position of the UE 105-1 relative to the other UEs 105 based on the strength of such signals]

12. KHORYAEV illustrate the method of claim 1, KHORYAEV fail to show further comprising: identifying a distance associated with the set of reserved resources, 
 	In an analogous art Rajagopal show further comprising: identifying a distance associated with the set of reserved resources, wherein the set of transmission time intervals exclude a subset of the set of reserved resources based at least in part on the distance and a distance threshold [par 0218, 0219, SA scan and energy saving 1800 comprises SA and/or data resource blocks 1801-1804 and resource utilizations 1805-1808. The SA scan indicates the SA and/or data resource blocks 1801-1804 being utilized. The energy sensing shows the resource utilization 1805-1808. The resource 1804 from energy scan got missed in energy sensing due to distance and/or difference between transmit power for SA and data. In one embodiment, the union of SA/data resources indicated by the SA scan and energy sensing may be excluded for transmission. In another embodiment, the resources indicated by the SA scan may be prioritized in the exclusion. In yet another embodiment, the resources exceeding a certain energy threshold may be prioritized in the exclusion].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


13. KHORYAEV describe the method of claim 1, KHORYAEV fail to show further comprising: determining an extended size of the resource window; and selecting the set 
 	In an analogous art Rajagopal show further comprising: determining an extended size of the resource window; and selecting the set of transmission time intervals based at least in part on the extended size of the resource window [par 0271- 0273, For example if the resource pool periodicity is 20 ms, a resource pool window of 5 ms indicates that a V2V UE may search for a SDB (and corresponding transmissions within the subsequent resource pool) every 20 ms within a window of 5 ms (or 5 subframes). If a transmission is not detected within the window, a UE may wait until the next resource period to attempt to detect a SDB or resource pool transmission. The resource pool window period and duration may be preconfigured or indicated by broadcast or higher layer signaling].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


23. KHORYAEV discloses the method of claim 17, KHORYEV fail to show wherein selecting the set of reserved resources comprises: selecting an earliest unoccupied resource from the set of transmission time intervals.
 	In an analogous art Rajagopal show wherein selecting the set of reserved resources comprises: selecting an earliest unoccupied resource from the set of transmission time intervals[par 0198, If the energy in a RB group exceeds a threshold m, those RBs are identified as unavailable. The transmitting UE can then select resources starting from the first RB group identified as available in the sorted list for transmission. Thus, the UE measures and ranks the remaining PSSCH resources based on total received energy and selects a subset]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.


27.  KHORYAEV conveys the method of claim 17, KHORYAEV fail to show wherein selecting the set of reserved resources comprises: selecting resources reserved for use by other wireless devices and associated with traffic having a lower priority than the data packet.
 	In an analogous art Rajagopal show wherein selecting the set of reserved resources comprises: selecting resources reserved for use by other wireless devices and associated with traffic having a lower priority than the data packet[par 0197, UEs transmitting higher priority traffic may be first excluded for transmission by low priority users. This implies that packets with different priorities can be transmitted on the same resource pool. The priority indication in the SCI can be determined based on different scrambling, for example, for low and high priority traffic or can be explicitly indicated. Energy based sensing is then performed on the remaining potential RB groups and the RB groups are sorted again based on the energy measurement]



28. KHORYAEV describes the method of claim 27, KHORYAEV fail to show further comprising: receiving a second reservation indication from at least one other wireless device, the second reservation indication indicating a set of resources reserved for the at least one other wireless device; 
 	In analogous art Rajagopal show further comprising: receiving a second reservation indication from at least one other wireless device, the second reservation indication indicating a set of resources reserved for the at least one other wireless device [par 0206, The receiving UE for sensing uses this field to identify the resources being reserved for future transmissions and avoids those resources in the UE's resource allocation and selection procedures. The value `e-d` can then be indicated in the SCI by 4 bits to represent numbers between 0 and 10. Value 0 can indicate no next transmission (e.g., ending current periodic traffic or aperiodic traffic), Value 1 can indicate next transmission is at 100 ms, and Value 10 indicates next transmission is at 1 sec]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Rajagopal because method and apparatus for resource collision avoidance in vehicle to vehicle communication.
par 0103, UE 105-1 may utilize signaling information to determine the proximity of other UEs 105, determine a number of UEs 105, and traffic demands in an area surrounding the UE 105-1. For example, in some embodiments, the central processing circuitry of the UE 105-1 may perform an RSSI calculation of one or more signals broadcasted by the other UEs 105 and determine a position of the UE 105-1 relative to the other UEs 105 based on the strength of such signals]


Claims 8, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1) in view of Horiuchi et al. (U.S. Pub No. 2019/0021072 A1).


8. KHORYAEV discloses the method of claim 1, KHORYAEV fail to show wherein selecting the set of transmission time intervals comprises: selecting unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to previously decoded data packets.
  	In an analogous Horiuchi show wherein selecting the set of transmission time intervals comprises: selecting unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, par 0050, More specifically, for downlink (DL) allocation, TTI determination section 101 determines a TTI that requires retransmission, based on an ACK/NACK signal transmitted while being mapped to PUCCH and inputted from PUCCH receiving section 110, or an ACK/NACK signal transmitted while being multiplexed on an uplink (UL) data signal and inputted from error correction decoding section 112, and determines a TTI to which a resource is allocated, based on the result of determination].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Horiuchi because provide a base station, a terminal, and a communication system each enabling an efficient use of resources even when the TTI length is shortened.


25.  KHORYAEV displays the method of claim 17,  KHORYAEV fail to show wherein selecting the set of reserved resources comprises: selecting unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to previously decoded data packets.
 	In an analogous art Horiuchi show wherein selecting the set of reserved resources comprises: selecting unoccupied resources in a transmission time interval multiplexed in frequency with retransmissions from at least one other wireless device, the retransmissions from the at least one other wireless device corresponding to par 0050, More specifically, for downlink (DL) allocation, TTI determination section 101 determines a TTI that requires retransmission, based on an ACK/NACK signal transmitted while being mapped to PUCCH and inputted from PUCCH receiving section 110, or an ACK/NACK signal transmitted while being multiplexed on an uplink (UL) data signal and inputted from error correction decoding section 112, and determines a TTI to which a resource is allocated, based on the result of determination].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Horiuchi because provide a base station, a terminal, and a communication system each enabling an efficient use of resources even when the TTI length is shortened.


Claims 14-16, 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1) in view of Jeong et al. (U.S. Pub No. 2015/0326492 A1).


14. KHORYAEV creates the method of claim 1, KHORYAEV fail to show further comprising: transmitting, via a control channel, a reservation indication that conveys the set of transmission time intervals selected for the transmission of the data packet, wherein the reservation indication comprises a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits.
par 0072, one resource reservation unit is divided into four, five or six slots, and similarly, the multiple slots include a relationship of mutually cyclic priorities. A slot with a lower index has a higher priority, and a slot with the lowest index has a lower priority than the slot with the highest index]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient distributed resource allocation scheme for solving these problems and technology for solving the resource allocation conflicts.

15.  KHORYAEV and Jeong defines the method of claim 14, KHORYAEV fail to show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the data packet or a last slot used for the transmission of the data packet.
 	In an analogous art Jeong show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the data packet or a last slot used for the transmission of the data packet [par 0088, When the time has not reached the selected slot, the MS monitors, in operation 1030, whether a resource reservation message was sent by another MS in at least one slot before the time has reached the selected slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient distributed resource allocation scheme for solving these problems and technology for solving the resource allocation conflicts.


16.  KHORYAEV and Jeong defines the method of claim 14, KHORYAEV and Jeong fail to show wherein the sub-channel index indicates a sub-channel with respect to a start of a resource pool used for the transmission of the data packet.
 	In an analogous art Jeong show wherein the sub-channel index indicates a sub-channel with respect to a start of a resource pool used for the transmission of the data packet [par 0086, 0087, Various algorithms are used to determine a transmission resource unit. As an example, the MS determines a resource occupancy or an interference estimate for each transmission resource unit by measuring the signal strength for each available transmission resource unit for a predetermined time, and selects at least one transmission resource unit having a lower occupancy depending on the determination. In operation 1015, the MS determines a slot or symbol to be used for resource reservation, within the resource reservation unit. Various algorithms are used to determine the slot or symbol].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient 


20.  KHORYAEV discloses the method of claim 17, KHORYAEV fail to show wherein transmitting the reservation indication further comprises: transmitting, via a control channel, the reservation indication, wherein the reservation indication comprises a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits.
 	In an analogous art Jeong show wherein transmitting the reservation indication further comprises: transmitting, via a control channel, the reservation indication, wherein the reservation indication comprises a slot index, a sub-channel index, or a combination thereof based at least in part on a defined number of bits[par 0072, one resource reservation unit is divided into four, five or six slots, and similarly, the multiple slots include a relationship of mutually cyclic priorities. A slot with a lower index has a higher priority, and a slot with the lowest index has a lower priority than the slot with the highest index]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient distributed resource allocation scheme for solving these problems and technology for solving the resource allocation conflicts.



21. KHORYAEV and Jeong reveal the method of claim 20, KHORYAEV fail to show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the data packet or a last slot used for the transmission of the data packet.
 	In an analogous art Jeong show wherein the slot index is indicated with respect to a reference slot, the reference slot comprising one of a slot after a second control channel associated with the transmission of the data packet or a last slot used for the transmission of the data packet [par 0088, When the time has not reached the selected slot, the MS monitors, in operation 1030, whether a resource reservation message was sent by another MS in at least one slot before the time has reached the selected slot].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient distributed resource allocation scheme for solving these problems and technology for solving the resource allocation conflicts.



22. KHORYAEV and Jeong demonstrate the method of claim 20, KHORYAEV fail to show wherein the sub-channel index indicates a sub-channel with respect to a start of a resource pool used for the transmission of the data packet.
par 0086, 0087, Various algorithms are used to determine a transmission resource unit. As an example, the MS determines a resource occupancy or an interference estimate for each transmission resource unit by measuring the signal strength for each available transmission resource unit for a predetermined time, and selects at least one transmission resource unit having a lower occupancy depending on the determination. In operation 1015, the MS determines a slot or symbol to be used for resource reservation, within the resource reservation unit. Various algorithms are used to determine the slot or symbol].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Jeong because efficient distributed resource allocation scheme for solving these problems and technology for solving the resource allocation conflicts.


Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KHORYAEV et al. (U.S. Pub No. 2019/0059071 A1) in view of Azizi et al. (U.S. Pub No. 2019/0364492 A1).


18.  KHORYAEV teaches the method of claim 17, KHORYAEV fail to show further comprising: encoding the data packet across the set of transmission time intervals
, wherein generating the physical layer data stream by allocating the first data and the second data in the physical layer data stream includes identifying a data interval of the plurality of data intervals that exceeds a data capacity limit and encoding the first data in the data interval with a higher coding rate than the second data in the data interval].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of KHORYAEV and Azizi because encoding the outputs of the mapping task phase, the overall communication load of the Shuffling phase may be reduced.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435.  The examiner can normally be reached on 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468